arnold bruce winslow petitioner v commissioner of internal revenue respondent docket no filed date p filed no tax_return for either or r prepared substitutes for returns and issued notices of deficiency for those years p principally argues that he is not liable for the deficiencies because the individuals who prepared the sub- stitutes for returns and issued the notices of deficiency were not delegated authority to do so r also determined additions to tax for failure to timely file a return and failure to timely pay tax due and asks that we sanction p for making frivolous arguments held the individuals who certified the substitutes for returns and issued the notices of deficiency had the delegated authority to do so generally intervening line supervisors enjoy the same delegated authority as their specifically dele- gated subordinates held further additions to tax are sustained held further p is sanctioned for maintaining frivolous positions arnold bruce winslow pro_se mayer y silber and robert m romashko for respondent halpern judge by notices of deficiency dated date notices respondent determined deficiencies in and verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v winslow sep jamie winslow v commissioner additions to petitioner’s and federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6651 dollar_figure big_number dollar_figure dollar_figure petitioner assigned error to those determinations averring only the true amount of the tax and interest and penalties owing is dollar_figure petitioner did not as required by our standing_pretrial_order file a pretrial memorandum which among other things would have described his view of the issues in the case from his testimony at trial we under- stand petitioner’s principal objections to respondent’s deter- minations to be that the determinations are not based on properly made substitutes for returns and that the notices are invalid because improperly issued at trial respondent moved for the imposition of a sanction against petitioner under sec_6673 which as pertinent empowers us to sanction a taxpayer on account of instituting or maintaining a proceeding primarily for delay or for maintaining a frivo- lous or groundless position petitioner bears the burden_of_proof see rule a tax_court rules_of_practice and procedure findings_of_fact at the time the petition was filed petitioner resided in illinois during and the years in issue petitioner was employed by dell medical corp and in return for his serv- ices received compensation from it of dollar_figure and dollar_figure for those years respectively during the years in issue he also received dividend payments of dollar_figure and dollar_figure for those years respectively because for the years in issue he received no income_tax returns from petitioner respondent using section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations in any event sec_7491 does not apply here because peti- tioner has not shown that he has satisfied the preconditions for its application see sec_7491 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v winslow sep jamie united_states tax_court reports information returns he received from third parties made returns substitutes for returns for petitioner in part the substitutes for returns consist of an internal_revenue_service irs form sec_6020 certification executed in each case by maureen green whose title is stated on the form to be operations manager examination ms green whose title now may be program manager is employed by the irs in its ogden utah service_center she is a super- visory employee who supervises small_business self employed division sb_se compliance officers the notices followed the substitutes for returns each notice being executed for the commissioner by henry slaughter under whose signature appeared the designation service_center ogden service_center mr slaughter’s position in the service_center is director collection area-western and he serves as one of several field directors of sb se’s collection activities i introduction opinion although petitioner’s objections to respondent’s determina- tions concern principally procedural aspects of those deter- minations he did at trial argue that the compensation and dividends he received were not taxable the short answer is that compensation_for services and dividends are items of gross_income and as such are taxable see sec_61 petitioner’s arguments to the contrary-ie that he is not an employee under the internal_revenue_code unless he works for a controlled_group_of_corporations the attribution_rules applicable to farming corporations bring into question the taxability of dividends generally-are nonsense and require no further discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see also 136_tc_498 petitioner had sufficient gross_income for the years in issue that for each year he was required to file a federal_income_tax return see sec_6012 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v winslow sep jamie winslow v commissioner ii delegation of authority petitioner argues that the substitutes for returns were not properly made because the individual certifying them ms green had not been delegated the authority to do so like- wise he argues that the notices were invalid because the individual executing them mr slaughter had not been dele- gated the authority to do so the secretary is responsible for collecting the taxes imposed by the internal revenue laws of the united_states see sec_6301 because one individual cannot be responsible for so much congress has enacted statutes authorizing the delegation of that authority the delegation of authority is contained in a clear line of statutory provisions with respect to substitutes for returns sec_6020 provides if any person fails to make any return required by any internal rev- enue law or regulation the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise with respect to deficiencies in tax determined by the secretary sec_6212 authorizes him to send notice of the deficiency to the taxpayer the term secretary is defined as meaning the secretary or_his_delegate sec_7701 the term ‘or his delegate’ when used with reference to the secretary_of_the_treasury means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to per- form the function mentioned or described in the context sec_7701 the treasury of delegation_order set forth in internal_revenue_manual irm pt date delegates to specific agents and managers including sb_se tax compliance offi- cers the authority to prepare or execute returns required by any internal revenue law or regulation when the person required to file such return fails to do so delegation_order set forth in irm pt date delegates to specific managers case leaders reviewers and directors including sb_se field directors the authority to sign and send to the taxpayer by registered or certified mail any notice_of_deficiency verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v winslow sep jamie united_states tax_court reports ms green was authorized to prepare and execute the sub- stitutes for returns while her position is not among those specified in delegation_order as being delegated authority to prepare substitutes for returns she supervises sb_se tax compliance officers who are specifically delegated that authority by delegation_order with respect to the delegation of authority to those in intervening positions ie in positions between the delegating official and the delegated official irm pt a date states the fol- lowing general_rule every intervening line supervisory posi- tion up to and including the commissioner has the same authority because we are satisfied that ms green is in an intervening line supervisory position with respect to sb_se tax compliance officers who are delegated authority to pre- pare and execute substitutes for returns we are satisfied and find that she had authority to prepare and execute the substitutes for returns while provisions of the irm are gen- erally considered not to have the force of law eg 447_f3d_706 9th cir citing cases from five other u s courts of appeals aff ’g tcmemo_2004_13 accord 88_tc_794 we think that in this instance the irm reasonably interprets the delegation authority of the secretary mr slaughter was authorized to issue the notices mr slaughter’s position is director collection area-western he serves as one of several field directors of sb se’s collection activities delegation_order specifically delegates the authority to issue notices of deficiency to sb_se field directors mr slaughter was delegated that authority the substitutes for returns were properly made and executed and the notices were properly issued iii sec_6651 additions to tax sec_6651 provides for an addition_to_tax in the event a taxpayer fails to timely file a return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a max- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v winslow sep jamie winslow v commissioner imum addition of for returns more than four months delinquent id with respect to both the sec_6651 and additions to tax respondent bears the burden of coming forth with evidence that imposition of the addition is appropriate see 116_tc_438 see also sec_7491 respondent’s account transcripts for petitioner for the years in issue indicate that he filed no federal_income_tax returns for those years and that is sufficient for us to find and we do that petitioner filed no return for either year see eg green v commissioner tcmemo_2007_262 wl at respondent has met his burden under sec_7491 to produce evidence that imposition of the sec_6651 addition_to_tax for failure to timely file a return is appropriate see higbee v commissioner t c pincite petitioner has not come forth with evidence that his failure_to_file was due to reasonable_cause and not due to willful neglect consequently we find that petitioner is liable for the additions to tax under sec_6651 iv sec_6651 additions to tax sec_6651 imposes an addition_to_tax when a tax- payer fails to pay the amount of tax shown on a return by the prescribed date unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the tax for each month or fraction thereof during which the tax remains unpaid up to a maximum addition of under sec_6651 a substitute for return prepared pursuant to sec_6020 is treated as the taxpayer’s return for pur- poses of sec_6651 petitioner filed no return for either of the years in issue and respondent properly made substitutes for returns for him petitioner has not paid the tax shown on those sub- stitutes for returns respondent has therefore met his bur- den under sec_7491 to produce evidence that imposi- we note in passing that while a properly made substitute for return is necessary before a sec_6651 addition_to_tax for failure to pay the tax shown on return can be imposed on a nonfiler a substitute for return is not a prerequisite to the commissioner’s determining a defi- ciency in tax e g 847_f2d_1379 9th cir deficiency procedures set out in the internal_revenue_code do not require the commissioner to pre- pare a return on a taxpayer’s behalf before determining and issuing a notice_of_deficiency ac- cord watson v commissioner tcmemo_2007_146 aff ’d 277_fedappx_450 5th cir verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v winslow sep jamie united_states tax_court reports tion of the sec_6651 addition_to_tax for failure to timely pay tax shown on a return is appropriate see tilley v commissioner tcmemo_2009_83 petitioner has not come forth with evidence that his failure to pay was due to reasonable_cause and not due to willful neglect con- sequently we find that petitioner is liable for the additions to tax under sec_6651 v sec_6673 penalty in pertinent part sec_6673 provides for a penalty of up to dollar_figure if the taxpayer has instituted or maintained proceedings before the tax_court primarily for delay or the taxpayer’s position in the proceeding is frivolous or ground- less we described as nonsense petitioner’s arguments that the compensation and dividends he received were not tax- able the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law 135_tc_231 petitioner’s nonsensical arguments are within that definition frivolous moreover we suspect that in part petitioner brought this proceeding in order to delay the collection of income_tax due and owing principally for making frivolous arguments we impose upon him a penalty under sec_6673 of dollar_figure vi conclusion for the foregoing reasons petitioner is liable for the defi- ciencies sec_6651 additions to tax and sec_6651 additions to tax additionally we impose a penalty on petitioner pursuant to sec_6673 an appropriate order and decision will be entered f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v winslow sep jamie
